Shaw, C. J.
The error assigned is, that in sentencing the convict in the municipal court, on information, to the additional punishment to which one is liable who has been twice before convicted and sentenced, no solitary imprisonment was awarded. It was contended that this was erroneous under the provisions of Rev. Sts. c. 139, $ 8, and the decision in the case of Stevens v. Commonwealth, 4 Met. 370.
But the court are of opinion that that provision applies to an original sentence only, and not to a sentence for additional pun ishment, on information, in consequence of a former conviction. The judgment is only the completion or filling up the complete sentence, which would have been awarded, when the convict was first sentenced for such second offence, if the fact of the former conviction had been then known.
By the act of amendment of the Rev. Sts. pp. 809 — 811, when a convict is sentenced, if it shall then appear that he has before been convicted and punished, &c., his sentence for that offence shall be increased, in consequence of his former convic *535lion. It is, however, but one punishment and sentence for one offence. But if it is not then known, but is discovered when he comes back to the state prison, an information may then be filed, and the additional punishment awarded. It is still, however, but one punishment for one offence. As, then, there is, in the whole sentence for that one offence, some solitary imprisonment, and the residue hard labor, the statute is satisfied, and the judgment is not erroneous.

Judgment affirmed